Name: Commission Regulation (EEC) No 1372/92 of 26 May 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/98 Official Journal of the European Communities 27. 5 . 92 COMMISSION REGULATION (EEC) No 1372/92 of 26 May 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as last amended by Regulation (EEC) No 1 043/92 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 41 . 0 OJ No L 52, 27. 2. 1992, p. 37. (4) OJ No L 110, 28 . 4. 1992, p. 49. 27. 5. 92 Official Journal of the European Communities No L 145/99 ANNEX to the Commission Regulation of 26 May 1992 fixing die import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 22 from 1 to 7 June 1992 Week No 23 from 8 to 14 June 1992 Week No 24 from 15 to 21 June 1992 Week No 25 from 22 to 28 June 1992 Week No 26 from 29 June to 5 July 1992 0204 30 00 178,293 169,750 161,373 152,913 144,453 0204 41 00 178,293 169,750 161,373 152,913 144,453 0204 42 10 124,805 118,825 112^61 107,039 101,117 0204 42 30 196,122 186,725 177,510 168,204 158,898 0204 42 50 231,781 220,675 209,785 198,787 187,789 0204 42 90 231,781 220,675 209,785 198,787 187,789 0204 43 00 324,493 308,945 293,699 278,302 262^04 0204 50 51 178,293 169,750 161,373 152^13 144,453 0204 50 53 124,805 118,825 1 12,961 107,039 101,117 0204 50 55 196,122 186,725 177,510 168,204 158,898 0204 50 59 231,781 220,675 209,785 198,787 187,789 0204 50 71 231,781 220,675 209,785 198,787 187,789 0204 50 79 324,493 308,945 293,699 278,302 262,904 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.